DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11-12, 16, 22-23, and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0100219; “Takeda ‘219”).
Regarding claim 1, Takeda ‘219 teaches a method of wireless communication performed by a user equipment (ULE), comprising: 
receiving, on a downlink control channel and a first beam, first downlink control information (DCI) [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: first-part DCI is transmitted using Tx beam B1 (first beam); ¶ 0084: user terminal monitors (receives) the NR-PDCCH of the first part in candidate resources in a search space (i.e. the DCI is received in downlink control channel) and detects the first-part DCI], 
wherein the first DCI identifies a second DCI [Takeda ‘219 ¶ 0086: user terminal controls the receipt of the second-part DCI based on the first-part DCI, e.g., based on modulation schemes, the allocating location (allocating resource), the number of repetitions in the time and/or frequency direction, the aggregation level and the number of BPLs for the second-part DCI or each second sub-part DCI, indicated by the first-part DCI] that is carried on a downlink shared channel [Takeda ‘219 ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH]; and 
receiving multiple repetitions of the second DCI on the downlink shared channel on a plurality of second beams [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0080: multiple second sub-part DCIs (here, 4 second sub-part DCIs) are generated by repeating the second-part DC (i.e. the 4 second sub-part DCIs are repetitions); ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH (see also ¶ 0085: UE monitors for/receives second part DCI)].
Regarding claim 5, Takeda ‘219 teaches the method of claim 1, wherein the second DCI includes scheduling information for the downlink shared channel, and wherein the method further comprises decoding the downlink shared channel [Takeda ‘219 ¶ 0159: control section 401 controls receipt of DL data (PDSCH) based on the second-part DCI, e.g., when at least two of a number of second sub-part DCIs are detected, the control section 401 may control the receipt of DL data (PDSCH) based on one of the detected second sub-part DCIs (second DCI) or based on the result of combining the detected second sub-part DCIs (second DCI); see also ¶ 0164: receiving processes include decoding of received signal].
Regarding claim 11, Takeda ‘219 teaches the method of claim 1, wherein the plurality of second beams are different from each other with regard to at least one beam parameter [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0079: the second-part DCI (multiple second sub-part DCIs) is transmitted using multiple BPLs (Tx beam) that all vary (here, different BPLs would inherently be different based on at least one beam parameter)].
Regarding claim 12, Takeda ‘219 teaches a method of wireless communication performed by a base station, comprising: 
transmitting, on a downlink control channel and a first beam, first downlink control information (DCI) [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: first-part DCI is transmitted using Tx beam B1 (first beam); ¶ 0084: user terminal monitors the NR-PDCCH of the first part in candidate resources in a search space (i.e. the DCI is received in downlink control channel) and detects the first-part DCI], 
wherein the first DCI includes scheduling information for a second DCI [Takeda ‘219 ¶ 0086: user terminal controls the receipt of the second-part DCI based on the first-part DCI, e.g., based on modulation schemes, the allocating location (allocating resource), the number of repetitions in the time and/or frequency direction, the aggregation level and the number of BPLs for the second-part DCI or each second sub-part DCI, indicated by the first-part DCI] that is carried on a downlink shared channel [Takeda ‘219 ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH]; and 
transmitting multiple repetitions of the second DCI on the downlink shared channel on a plurality of second beams [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0080: multiple second sub-part DCIs (here, 4 second sub-part DCIs) are generated by repeating the second-part DC (i.e. the 4 second sub-part DCIs are repetitions); ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH].
Regarding claim 16, Takeda ‘219 teaches the method of claim 12, wherein the second DCI includes scheduling information for the downlink shared channel, and wherein the method further comprises transmitting the downlink shared channel [Takeda ‘219 ¶ 0159: control section 401 controls receipt of DL data (PDSCH) based on the second-part DCI, e.g., when at least two of a number of second sub-part DCIs are detected, the control section 401 may control the receipt of DL data (PDSCH) based on one of the detected second sub-part DCIs (second DCI) or based on the result of combining the detected second sub-part DCIs (second DCI); see also ¶ 0164: receiving processes include decoding of received signal].
Regarding claim 22, Takeda ‘219 teaches the method of claim 12, wherein the plurality of second beams are different from each other with regard to at least one beam parameter [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0079: the second-part DCI (multiple second sub-part DCIs) is transmitted using multiple BPLs (Tx beam) that all vary (here, different BPLs would inherently be different based on at least one beam parameter)].
Regarding claim 23, Takeda ‘219 teaches a user equipment (UE) for wireless communication, comprising: 
memory; and one or more processors coupled to the memory [Takeda ‘219 ¶ 0169, Fig. 13: user terminal includes a processor 1001, a memory 1002]; and 
instructions stored in the memory and operable, when executed by the one or more processors [Takeda ‘219 ¶ 0174: processor 1001 reads programs (program codes), software modules, data and so forth from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these], to cause the UE to: 
receive, on a downlink control channel and a first beam, first downlink control information (DCI) [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: first-part DCI is transmitted using Tx beam B1 (first beam); ¶ 0084: user terminal monitors (receives) the NR-PDCCH of the first part in candidate resources in a search space (i.e. the DCI is received in downlink control channel) and detects the first-part DCI], 
wherein the first DCI identifies a second DCI [Takeda ‘219 ¶ 0086: user terminal controls the receipt of the second-part DCI based on the first-part DCI, e.g., based on modulation schemes, the allocating location (allocating resource), the number of repetitions in the time and/or frequency direction, the aggregation level and the number of BPLs for the second-part DCI or each second sub-part DCI, indicated by the first-part DCI] that is carried on a downlink shared channel [Takeda ‘219 ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH]; and 
receive multiple repetitions of the second DCI on the downlink shared channel on a plurality of second beams [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0080: multiple second sub-part DCIs (here, 4 second sub-part DCIs) are generated by repeating the second-part DC (i.e. the 4 second sub-part DCIs are repetitions); ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH (see also ¶ 0085: UE monitors for/receives second part DCI)].
Regarding claim 27, Takeda ‘219 teaches the UE of claim 23, wherein the second DCI includes scheduling information for the downlink shared channel, and wherein the one or more processors are configured to decode the downlink shared channel [Takeda ‘219 ¶ 0159: control section 401 controls receipt of DL data (PDSCH) based on the second-part DCI, e.g., when at least two of a number of second sub-part DCIs are detected, the control section 401 may control the receipt of DL data (PDSCH) based on one of the detected second sub-part DCIs (second DCI) or based on the result of combining the detected second sub-part DCIs (second DCI); see also ¶ 0164: receiving processes include decoding of received signal].
Regarding claim 28, Takeda ‘219 teaches a base station for wireless communication, comprising: 
memory; and one or more processors coupled to the memory [Takeda ‘219 ¶ 0169, Fig. 13: base station includes a processor 1001, a memory 1002]; and 
instructions stored in the memory and operable, when executed by the one or more processors [Takeda ‘219 ¶ 0174: processor 1001 reads programs (program codes), software modules, data and so forth from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these], to cause the base station to: 
transmit, on a downlink control channel and a first beam, first downlink control information (DCI) [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: first-part DCI is transmitted using Tx beam B1 (first beam); ¶ 0084: user terminal monitors (receives) the NR-PDCCH of the first part in candidate resources in a search space (i.e. the DCI is received in downlink control channel) and detects the first-part DCI], 
wherein the first DCI includes scheduling information for a second DCI [Takeda ‘219 ¶ 0086: user terminal controls the receipt of the second-part DCI based on the first-part DCI, e.g., based on modulation schemes, the allocating location (allocating resource), the number of repetitions in the time and/or frequency direction, the aggregation level and the number of BPLs for the second-part DCI or each second sub-part DCI, indicated by the first-part DCI] that is carried on a downlink shared channel [Takeda ‘219 ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH]; and 
transmit multiple repetitions of the second DCI on the downlink shared channel on a plurality of second beams [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0080: multiple second sub-part DCIs (here, 4 second sub-part DCIs) are generated by repeating the second-part DC (i.e. the 4 second sub-part DCIs are repetitions); ¶ 0063: second-part DCI may be transmitted, for example, in a user terminal-specific search space, or may be transmitted in a PDSCH (see also ¶ 0085: UE monitors for/receives second part DCI)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 13-14, 24-25, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda ‘219 in view of Bai et al. (US 2020/0084793; “Bai”).
Regarding claim 2, Takeda ‘219 teaches the method of claim 1, however, does not explicitly disclose wherein the multiple repetitions are received within a single slot.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are received within a single slot [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in a single slot)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 3, Takeda ‘219 teaches the method of claim 1, however, does not explicitly disclose wherein the multiple repetitions are received in two or more different slots.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are received in two or more different slots [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in different slots)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 13, Takeda ‘219 teaches the method of claim 12, however, does not explicitly disclose wherein the multiple repetitions are transmitted within a single slot.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are transmitted within a single slot [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in a single slot)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 14, Takeda ‘219 teaches the method of claim 12, however, does not explicitly disclose wherein the multiple repetitions are transmitted in two or more different slots.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are transmitted in two or more different slots [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in different slots)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 24, Takeda ‘219 teaches the UE of claim 23, however, does not explicitly disclose wherein the multiple repetitions are within a single slot wherein the multiple repetitions are within a single slot.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are within a single slot wherein the multiple repetitions are within a single slot [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in a single slot)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 25, Takeda ‘219 teaches the UE of claim 23, however, does not explicitly disclose wherein the multiple repetitions are in two or more different slots.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are in two or more different slots [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in different slots)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 29, Takeda ‘219 teaches the base station of claim 28, however, does not explicitly disclose wherein the multiple repetitions are within a single slot.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are within a single slot [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in a single slot)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].
Regarding claim 30, Takeda ‘219 teaches the method of claim 28, however, does not explicitly disclose wherein the multiple repetitions are in two or more different slots.
However, in a similar field of endeavor, Bai teaches wherein the multiple repetitions are in two or more different slots [Bai ¶ 0104: a first beam 605 may be used to transmit a first repetition of DCI 615-a in a first downlink transmission 610 and a second beam 625 may be used to transmit a second repetition of DCI 615-b in a second downlink transmission 620, wherein the multiple repetitions of the control information, which may be in a same or different slot or on a same or different transmission beam, are transmitted prior to a scheduling threshold (i.e. repetitions of DCI may be on different Tx beams in different slots)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of transmitting repetitions of DCI on different beams and within the same slot as taught by Bai.  The motivation to do so would be to enable reliable determination of transmission beams may thus enhance network efficiency [Bai ¶ 0004].

Claim(s) 4, 15, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda ‘219 in view of Sun et al. (US 2018/0124753; “Sun”).
Regarding claim 4, Takeda ‘219 teaches the method of claim 1, wherein the method further comprises decoding the one or more shared channels [Takeda ‘219 ¶ 0159: control section 401 controls receipt of DL data (PDSCH) based on the first-part DCI and/or the second-part DCI, e.g., when at least two of a number of second sub-part DCIs are detected, the control section 401 may control the receipt of DL data (PDSCH) based on one of the detected second sub-part DCIs (second DCI) or based on the result of combining the detected second sub-part DCIs (second DCI); see also ¶ 0164: receiving processes include decoding of received signal].
However, Takeda ‘219 does not explicitly disclose wherein the second DCI includes scheduling information for one or more shared channels subsequent to the downlink shared channel.
However, in a similar field of endeavor, Sun teaches wherein the second DCI includes scheduling information for one or more shared channels subsequent to the downlink shared channel [Sun ¶ 0106: second DCI portion may further include one or more additional DCI, each containing an additional downlink assignment or uplink grant, wherein each DCI containing an uplink grant for the scheduled entity may correspond to a time division duplexed uplink grant within a subsequent slot, and wherein each DCI containing an additional downlink assignment for the scheduled entity may correspond a downlink assignment within a subsequent slot (here, the UL grant in subsequent slot or DL assignment in subsequent slot is analogous to one or more shared channels subsequent to the DL shared channel containing the second DCI)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of utilizing information contained in a second part of a two-stage DCI to schedule subsequent shared channels as taught by Sun.  The motivation to do so would be to efficiently provide lower overhead for control information with an improved control processing timeline [Sun ¶ 0004].
Regarding claim 15, Takeda ‘219 teaches the method of claim 12, wherein the method further comprises transmitting the one or more shared channels [Takeda ‘219 ¶ 0159: control section 401 controls receipt of DL data (PDSCH) based on the first-part DCI and/or the second-part DCI, e.g., when at least two of a number of second sub-part DCIs are detected, the control section 401 may control the receipt of DL data (PDSCH) based on one of the detected second sub-part DCIs (second DCI) or based on the result of combining the detected second sub-part DCIs (second DCI) (here, the reception of a PDSCH would imply transmission of a PDSCH)];.
However, Takeda ‘219 does not explicitly disclose wherein the second DCI includes scheduling information for one or more shared channels subsequent to the downlink shared channel.
However, in a similar field of endeavor, Sun teaches wherein the second DCI includes scheduling information for one or more shared channels subsequent to the downlink shared channel [Sun ¶ 0106: second DCI portion may further include one or more additional DCI, each containing an additional downlink assignment or uplink grant, wherein each DCI containing an uplink grant for the scheduled entity may correspond to a time division duplexed uplink grant within a subsequent slot, and wherein each DCI containing an additional downlink assignment for the scheduled entity may correspond a downlink assignment within a subsequent slot (here, the UL grant in subsequent slot or DL assignment in subsequent slot is analogous to one or more shared channels subsequent to the DL shared channel containing the second DCI)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of utilizing information contained in a second part of a two-stage DCI to schedule subsequent shared channels as taught by Sun.  The motivation to do so would be to efficiently provide lower overhead for control information with an improved control processing timeline [Sun ¶ 0004].
Regarding claim 26, Takeda ‘219 teaches the UE of claim 23, wherein the one or more processors are configured to decode the one or more shared channels [Takeda ‘219 ¶ 0159: control section 401 controls receipt of DL data (PDSCH) based on the first-part DCI and/or the second-part DCI, e.g., when at least two of a number of second sub-part DCIs are detected, the control section 401 may control the receipt of DL data (PDSCH) based on one of the detected second sub-part DCIs (second DCI) or based on the result of combining the detected second sub-part DCIs (second DCI); see also ¶ 0164: receiving processes include decoding of received signal].
However, Takeda ‘219 does not explicitly disclose wherein the second DCI includes scheduling information for one or more shared channels subsequent to the downlink shared channel.
However, in a similar field of endeavor, Sun teaches wherein the second DCI includes scheduling information for one or more shared channels subsequent to the downlink shared channel [Sun ¶ 0106: second DCI portion may further include one or more additional DCI, each containing an additional downlink assignment or uplink grant, wherein each DCI containing an uplink grant for the scheduled entity may correspond to a time division duplexed uplink grant within a subsequent slot, and wherein each DCI containing an additional downlink assignment for the scheduled entity may correspond a downlink assignment within a subsequent slot (here, the UL grant in subsequent slot or DL assignment in subsequent slot is analogous to one or more shared channels subsequent to the DL shared channel containing the second DCI)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of utilizing information contained in a second part of a two-stage DCI to schedule subsequent shared channels as taught by Sun.  The motivation to do so would be to efficiently provide lower overhead for control information with an improved control processing timeline [Sun ¶ 0004].

Claim(s) 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda ‘219 in view of Takeda et al. (US 2020/0359407; “Takeda ‘407”).
Regarding claim 6, Takeda ‘219 teaches the method of claim 1, wherein the multiple repetitions of the second DCI are received [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0080: multiple second sub-part DCIs (here, 4 second sub-part DCIs) are generated by repeating the second-part DC (i.e. the 4 second sub-part DCIs are repetitions)].
However, Takeda ‘219 does not explicitly disclose indicat[ing] respective beam configurations for a shared channel or one or more parts of the shared channel, and wherein the method further comprises receiving the shared channel or the one or more parts of the shared channel using the respective beam configurations.
However, in a similar field of endeavor, Takeda ‘407 teaches a second DCI indicat[ing] respective beam configurations for a shared channel or one or more parts of the shared channel [Takeda ‘407 ¶ 0094: one of the TCI states configured or QCL information for the PDSCH (i.e. beam configuration for PDSCH) may be specified by the TCI-state field value included in the second-stage DCI], and 
wherein the method further comprises receiving the shared channel or the one or more parts of the shared channel using the respective beam configurations [Takeda ‘407 ¶ 0098: when receiving processes for the PDSCH are performed (i.e. shared channel is received) by using the second-stage DCI (i.e. TCI state analogous to a beam configuration), the gain of assuming QCL can be achieved].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of indicating TCI and associated QCL assumptions in a second stage DCI for reception of a subsequent shared channel as taught by Takeda ‘407.  The motivation to do so would be to achieve the gain of assuming (considering) QCL sufficiently when using multiple DCIs [Takeda ‘407 ¶¶ 0007 & 0098].
Regarding claim 7, Takeda ‘219 in view of Takeda ‘407 teaches the method of claim 6, however, Takeda ‘219 does not explicitly disclose wherein the respective beam configurations comprise respective transmission configuration indicator states.
However, Takeda ‘407 teaches wherein the respective beam configurations comprise respective transmission configuration indicator states [Takeda ‘407 ¶ 0094: second-stage DCI indicates one of the (RRC configured) TCI states configured or QCL information for the PDSCH (i.e. beam configuration for PDSCH)].
The motivation to combine these references is illustrated in the rejection of claim 6 above.
Regarding claim 17, Takeda ‘219 teaches the method of claim 12, wherein multiple repetitions of the second DCI  are transmitted [Takeda ‘219 ¶ 0082, Figs. 6A & 6B: 4 second sub-part DCIs are transmitted using Tx beams B11 to B14; ¶ 0080: multiple second sub-part DCIs (here, 4 second sub-part DCIs) are generated by repeating the second-part DC (i.e. the 4 second sub-part DCIs are repetitions)].
However, Takeda ‘219 does not explicitly disclose second DCI indicat[ing] respective beam configurations for a shared channel or one or more parts of the shared channel, and wherein the method further comprises transmitting the shared channel or the one or more parts of the shared channel using the respective beam configurations.
However, in a similar field of endeavor, Takeda ‘407 teaches second DCI indicat[ing] respective beam configurations for a shared channel or one or more parts of the shared channel [Takeda ‘407 ¶ 0094: one of the TCI states configured or QCL information for the PDSCH (i.e. beam configuration for PDSCH) may be specified by the TCI-state field value included in the second-stage DCI], and 
wherein the method further comprises transmitting the shared channel or the one or more parts of the shared channel using the respective beam configurations [Takeda ‘407 ¶ 0098: when receiving processes for the PDSCH are performed (i.e. shared channel is received) by using the second-stage DCI (i.e. TCI state analogous to a beam configuration), the gain of assuming QCL can be achieved].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting a two-stage DCI, wherein repetitions of the second DCI is transmitted a plurality of beams as taught by Takeda ‘219, with the method of indicating TCI and associated QCL assumptions in a second stage DCI for reception of a subsequent shared channel as taught by Takeda ‘407.  The motivation to do so would be to achieve the gain of assuming (considering) QCL sufficiently when using multiple DCIs [Takeda ‘407 ¶¶ 0007 & 0098].
Regarding claim 18, Takeda ‘219 in view of Takeda ‘407 teaches the method of claim 17, however, Takeda ‘219 does not explicitly disclose wherein the respective beam configurations comprise respective transmission configuration indicator states.
However, Takeda ‘407 teaches wherein the respective beam configurations comprise respective transmission configuration indicator states [Takeda ‘407 ¶ 0094: second-stage DCI indicates one of the (RRC configured) TCI states configured or QCL information for the PDSCH (i.e. beam configuration for PDSCH)].
The motivation to combine these references is illustrated in the rejection of claim 17 above.

Allowable Subject Matter
Claims 8-10 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474